Citation Nr: 1410771	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-18 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from January 1994 to May 1994.  He died in February 2008.  The appellant is the Veteran's mother.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The claim is currently under the jurisdiction of the New Orleans RO.  

In October 2011, appellant provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As set forth in her testimony before the undersigned, the appellant seeks service connection for the Veteran's cause of death as well as DIC under 38 U.S.C. § 1318.  She argues that his drug use that led to his death was a symptom of his service-connected mental health disability.  

The Veteran died in February 2008; his death certificate lists the cause of death as cocaine and opiate intoxication.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated 100 percent disabling, and concussion with posttraumatic migraines, rated 30 percent disabling.  (His service-connected psychiatric disability has historically been characterized as PTSD, depression and schizophrenia, paranoid type.)  

The record is replete with reference to years of inpatient and outpatient VA treatment for psychiatric care since he left service, to include treatment for polysubstance abuse.  Less than a month prior to his death, the record indicates that he was admitted for treatment for his schizoaffective disorder and PTSD, as well as cocaine and marijuana abuse.  During hospitalization from January 9 through 11, 2008, for suicidal ideation, the Veteran reportedly held a gun to his head and said voices were telling him to do so.  His Global Assessment of Functioning (GAF) score was 25.  A January 22, 2008, psychiatric note reveals that the decision was made to transfer him to a private facility.  Again, GAF was 25.  It was noted he denied homicidal or suicidal ideations but he endorsed audio hallucinations.  

There are no records of subsequent treatment at a private treatment facility in the claims folder.  It is unclear whether the Veteran was in fact sent to another facility.  As such, these records must be sought prior to appellate review.  

As set forth in her testimony, appellant argues that her son's substance abuse was a symptom of his PTSD.  She urges that his death due to drug use was thus service-connected.  She submitted a newspaper article entitled, Defining death causes to be addressed, in support of her claim.  

The RO obtained a VA medical opinion in September 2008 in which the doctor opined that the it is not as likely as not that the Veteran's PTSD and headaches led to the drug use that caused his death.  The physician supported his opinion with the statement, "These are two separate conditions."  

The Board finds the opinion inadequate to answer the question of whether a service-connected disability caused or contributed to the Veteran's death.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  An expert opinion must be obtained addressing the Veteran's psychiatric disability and concussion residuals and their relationship or contribution, if any, to his cause of death.  The Board further finds that the appellant's testimony is relevant and should be considered by a medical professional before rendering an opinion as to etiology in this matter.  Consequently, this matter must be remanded so that the RO may first obtain any outstanding treatment records, and thereafter obtain an opinion from a VA examiner as to the relationship between the Veteran's service connected PTSD and concussion residuals and cause of death, if any.

Regarding the claim for benefits under 38 U.S.C.A. § 1318, as records obtained on remand may be relevant to the claim, it is held in abeyance and remanded along with the cause of death claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain all medical records relevant to the claim that have yet to be associated with the claim.  These include but are not limited to any additional VA treatment records dated after January 22, 2008, as well as any private treatment records dated after January 22, 2008.  

2.  After obtaining outstanding treatment records, if any, send the claims file and a copy of this remand to a VA medical professional with appropriate expertise.  After reviewing the evidence, the examiner should provide an opinion indicating whether it is at least as likely as not (50 percent or more) that the Veteran's service-connected PTSD, historically characterized as PTSD, depression and schizophrenia, paranoid type, and/or concussion with posttraumatic migraines, caused or contributed substantially to his death.  The examiner should provide a detailed rationale in support of his or her opinion, and should address appellant's assertion that the Veteran's drug use was as a symptom of his service-connected psychiatric disability.  

3.  Then, readjudicate the appellant's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC). Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


